WORLDWIDE TRANSPORTATION INC. 100 Zeng Cha Road, Baiyu District Guangzhou, P. R. China ***** February 7, 2011 Securities and Exchange Commission Division of Corporation Finance treet, N.W. Washington, D.C.20549 Attn:Donald Field Re:Worldwide Transportation Inc. Form 10-12G Filed December 14, 2010 File Number:000-54223 To whom it may concern: Worldwide Transportation Inc. (the “Company”) hereby withdraws its registration statement filed on Form 10 with the Securities and Exchange Commission on December 14, 2010. The Company withdraws its statement so that it can have sufficient time to review and possibly amend the statement prior to effectiveness. We feel it is in the best interest of the public that this action is taken. Sincerely, /s/ Wanwen Su Wanwen Su President & Chief Executive Officer Worldwide Transportation Inc.
